UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 7, 2011 Cole Credit Property Trust II, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 000-51963 20-1676382 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2555 East Camelback Road, Suite 400, Phoenix, Arizona 85016 (Address of principal executive offices) (Zip Code) (602) 778-8700 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events The Board of Directors of Cole Credit Property Trust II, Inc. has authorized a daily distribution, based on 365 days in the calendar year, of $0.001712523 per share for stockholders of record as of the close of business on each day of the period, commencing on April 1, 2011 and ending on June 30, 2011.This daily distribution equates to an annualized return of approximately 6.25%, based on the original offering price of$10.00 per share, and an annualized return of approximately 7.76%, based on the most recent estimate of the value of the Company’s shares of $8.05 per share. The payment date for each of the daily distributions of the period commencing on April 1, 2011 and ending on April 30, 2011 will be in May 2011.The payment date for each of the daily distributions of the period commencing on May 1, 2011 and ending on May 31, 2011 will be in June 2011. The payment date for each of the daily distributions of the period commencing on June 1, 2011 and ending on June 30, 2011 will be in July 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 11, 2011 COLE CREDIT PROPERTY TRUST II, INC. By: /s/ Simon J. Misselbrook Name: Simon J. Misselbrook Title: Vice President of Accounting Principal Accounting Officer 3
